In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-3648

U NITED S TATES OF A MERICA,
                                            Plaintiff-Appellee,
                               v.

JERMARIO T AYLOR,
                                         Defendant-Appellant.


            Appeal from the United States District Court
                  for the Central District of Illinois.
   No. 07-CR-20062-MPM-DGB—Michael P. McCuskey, Chief Judge.


  A RGUED S EPTEMBER 15, 2009—D ECIDED F EBRUARY 16, 2010




 Before P OSNER, F LAUM, and R OVNER, Circuit Judges.
  R OVNER, Circuit Judge. In June 2007, Jermario Taylor
was charged in a one-count indictment with knowingly
possessing crack cocaine with intent to distribute it. The
charge stemmed from the discovery of crack cocaine in
his vehicle following a traffic stop. Taylor filed a motion
to quash his arrest and a motion to suppress evidence,
contending that the evidence was the result of an unrea-
sonable search and seizure in violation of the Fourth
Amendment. Following an evidentiary hearing, the court
2                                             No. 08-3648

denied the motions. Taylor then entered an open guilty
plea to the charge, reserving his right to challenge on
appeal the denials of the motions to quash and suppress.
The court sentenced Taylor to 120 months’ imprison-
ment, 8 years of supervised release, and a $100 special
assessment. Taylor now appeals the district court’s denial
of those motions. Because Taylor does not raise any
challenges to the fact findings on appeal, we rely on the
facts as found by the district court.
  The criminal charge arose from a traffic stop conducted
on May 5, 2007. Special Agents Dustin Brown and
Jeff Martin of the Kankakee Area Metropolitan Enforce-
ment Group, a drug task force located in Kankakee
County, were assigned to patrol the area. Taylor made
a left turn in his GMC Yukon sport utility vehicle, that
resulted in him driving directly in front of the agents in
their patrol vehicle. The agents observed that Taylor
was not wearing a seatbelt while driving the vehicle.
Accordingly, they initiated a traffic stop.
  Brown proceeded to the driver’s door while Martin
remained at the rear of the vehicle as the cover officer.
Brown then asked Taylor for identification, and
requested that he exit the vehicle. Brown also asked
Taylor if he had any weapons, drugs, or illegal items on
his person or in the vehicle. After Taylor responded in
the negative, Brown asked Taylor for his consent to
search the vehicle. Taylor asked if he was required to
consent, and Brown responded that he was not required
to do so, but that the agents would be walking a drug-
sniffing canine around the exterior of the vehicle. Taylor
then granted consent for a search of the vehicle.
No. 08-3648                                               3

  While Brown stayed with Taylor, Martin then circled
the vehicle with his drug detection canine. The canine
alerted to the presence of narcotics on the driver’s door
handle. Martin then opened the door and the dog
entered the vehicle, again alerting to the presence of
narcotics at the driver’s floor mat area. Martin lifted the
floor mat, revealing a plastic bag containing crack cocaine.
At that time, Brown placed Taylor under arrest. A sub-
sequent search of Taylor yielded a plastic bag containing
crack cocaine, and $300 in cash. After Taylor was brought
to the police station he was issued a traffic citation
for failure to wear a seatbelt.
   On appeal, Taylor asserts that the traffic stop was
merely a pretext for a drug investigation. He points out
that the agents were part of the drug task force, and that
their goal was to root out narcotics offenses. There is
evidence to support Taylor’s supposition. The agents
were operating as members of the drug task force, and
Agent Brown was familiar with Taylor from Brown’s
experience working as a guard at the Kankakee County
Jail, although Brown testified that his recognition of
Taylor had no bearing on his decision to stop Taylor for
the seatbelt violation. The agents further acknowledged
that they utilized the drug detection canine in all traffic
stops “because they can”—in other words, because it is
allowed by law. Taken as a whole, there is evidence
that the officers were motivated in stopping Taylor by
the desire to investigate a potential narcotics offense.
Even if we agree with Taylor on that point, however, he
is no closer to success on his Fourth Amendment claim.
4                                               No. 08-3648

  The Fourth Amendment prohibits unreasonable
searches and seizures. With the exception of limited
circumstances such as administrative searches, certain
roadside checkpoints, and a narrow class of drug testing,
a search or seizure is ordinarily considered unreasonable
absent individualized suspicion of wrongdoing. City of
Indianapolis v. Edmond, 531 U.S. 32, 37 (2000). One such
type of individualized suspicion occurs when police
have probable cause to believe that a person had com-
mitted even a minor traffic offense. United States v. Muriel,
418 F.3d 720, 724 (7th Cir. 2005); Whren v. United States,
517 U.S. 806, 810 (1996). The district court found that
the agents viewed Taylor driving without his seatbelt,
and Taylor has not challenged that factual finding on
appeal. Accordingly, the initial stop of the vehicle and
the questioning of Taylor were proper, as it was based
on probable cause to believe that he had committed a
traffic offense.
  Even a proper traffic stop, however, can run afoul of
the Fourth Amendment if the manner of executing the
seizure unreasonably infringes interests protected by the
Constitution. Muriel, 418 F.3d at 725; Illinois v. Caballes,
543 U.S. 405, 407 (2005). “A seizure that is justified
solely by the interest in issuing a warning ticket to the
driver can become unlawful if it is prolonged beyond the
time reasonably required to complete that mission.” Id.;
Muriel, 418 F.3d at 725. There is no evidence that the
stop in this case was unreasonably prolonged. The
officers engaged immediately in the type of actions that
are necessary to process a traffic offense, including re-
questing Taylor's identification. They asked him a few
No. 08-3648                                                5

questions, some of which were unrelated to the traffic stop,
but that does not transform the stop into an unrea-
sonable seizure. The Supreme Court has made clear
that mere police questioning, even as to an unrelated
area, does not itself constitute a seizure. Muehler v. Mena,
544 U.S. 93, 100-01 (2005); see also United States v. Childs,
277 F.3d 947, 951-52 (7th Cir. 2002) (en banc). The Court
in Muehler recognized that even when officers have
no basis for suspecting a particular individual of
criminal activity, they can generally ask questions of
that person and request consent for a search. Id. at 101;
Muriel, 418 F.3d at 726. Here, Taylor acknowledges that
the length of detention was “admittedly fairly short.”
The agents spoke with Taylor only briefly before
obtaining his consent to search the vehicle. And that is
the proper focus, not the length of the detention as a
whole (although there is no evidence that the incident as
a whole was unreasonable in length either.) As we noted
in Muriel, consent renders a subsequent search rea-
sonable unless given involuntarily, and therefore the
relevant focus in determining whether the seizure was
reasonable in duration is the time between its initiation
and the consent. Muriel, 418 F.3d at 725.
   Taylor does not allege that the consent was itself in-
voluntary. He does challenge the use of the drug-sniffing
canine, and to the extent that the threat of the canine
impacted his consent, his challenge bears on the consent
as well. It is well-established, however, that the use of a
drug-sniffing canine in the course of a traffic stop
does not constitute a search, and therefore does not in
itself violate the Fourth Amendment, although it may
6                                               No. 08-3648

impact the determination of whether a seizure is rea-
sonable if the use of the dog causes a delay. Because the
agents could properly use the dog to sniff around the
vehicle, the statement that they would do so raises no
constitutional problems. Taylor’s challenge to the
routine use of such dogs in traffic stops is better directed
to the Supreme Court, which has repeatedly held that
such use is not a search. See Muehler, 544 U.S. at 101;
Caballes, 543 U.S. at 409; Edmond, 531 U.S. at 40. See also
United States v. Franklin, 547 F.3d 726, 733 (7th Cir. 2008).
  Ultimately, Taylor’s argument is that the traffic stop
was a pretext for a drug investigation, and that the
primary objective is relevant in determining the reason-
ableness of a search and seizure. That argument has been
repeatedly rejected by the Supreme Court. In Whren v.
United States, 517 U.S. 806, 812-13 (1996), the Court ad-
dressed it directly:
    Not only have we never held, ouside the context of
    inventory search or administrative inspection . . ., that
    an officer’s motive invalidates objectively justifiable
    behavior under the Fourth Amendment; but we
    have repeatedly held and asserted the contrary. In
    United States v. Villamonte-Marquez, 462 U.S. 579, 584,
    n. 3 (1983), we held that an otherwise valid warrantless
    boarding of a vessel by customs officials was not
    rendered invalid “because the customs officers
    were accompanied by a Louisiana state policeman,
    and were following an informant’s tip that a vessel
    in the ship channel was thought to be carrying mari-
    huana.” We flatly dismissed the idea that an ulterior
No. 08-3648                                                  7

    motive might serve to strip the agents of their legal
    justification. In United States v. Robinson, 414 U.S.
218 (1973), we held that a traffic-violation arrest (of
    the sort here) would not be rendered invalid by the
    fact that it was “a mere pretext for a narcotics
    search,” id. at 221, n.1, . . . .
Taylor asserts that subsequent cases have called into
question that holding, but he has failed to provide any
indication of that, and in fact it has been reaffirmed many
times. See Arkansas v. Sullivan, 532 U.S. 769, 771-72 (2001)
(quoting Whren that a motivation to search for narcotics
does not invalidate a traffic-offense arrest, and that subjec-
tive motivations of the officers plays no role in the Fourth
Amendment analysis); Devenpeck v. Alford, 543 U.S. 146,
154-55 (2004) (subjective intent of the arresting officer is no
basis for invalidating an arrest). In fact, we have noted the
continued viability of that holding. In United States v.
Franklin, 547 F.3d 726, 733 (7th Cir. 2008), we rejected a
similar claim, noting the holdings in Whren and Arkansas
that the motivation of the officers is not relevant, and
stating that “the [Supreme] Court’s recent Fourth Amend-
ment jurisprudence offers observers little reason to believe
that the justices wish to revisit this decision.” In United
States v. Watson, 558 F.3d 702, 704 (7th Cir. 2009), we
similarly upheld a seizure where the subjective basis for
the stop was unrelated to the traffic violation. In Watson,
the police received a tip that the occupants of a vehicle
were dealing guns out of the trunk, but the officers con-
ducted the stop only after observing that the rear license
plate was not illuminated as required by law. Id. at 703-04.
We rejected any claim that the officers subjective motiva-
8                                               No. 08-3648

tions were relevant: “[t]hat they would not have stopped
it had they not suspected a more serious violation—as they
obviously did, or they would not have approached with
drawn and pointed guns—is of no moment.” Id. at 704,
citing Arkansas, 532 U.S. at 771-72; Whren, 517 U.S. at 813;
Franklin, 547 F.3d at 733; United States v. Stachowiak, 521
F.3d 852, 855 (8th Cir. 2008).
  Under current Supreme Court law, then, the subjective
motivations of the agents are irrelevant to the Fourth
Amendment analysis. Because Taylor has presented no
valid grounds for suppressing the evidence or quashing
the arrest, the decision of the district court is A FFIRMED.




                           2-16-10